This is an appeal from a County Court judgment. The questions raised by the assignments of error do not require extended discussion. If appellee, in consideration of the agreement of appellant to furnish him with State and county license to pursue the occupation of retail liquor dealer, paid him the amounts alleged in his petition, and appellant failed to comply with such agreement, he would be liable to appellee for the amount he paid him, although appellee may have pursued the occupation without the license and not been disturbed. Appellee's right to recover was based upon appellant's failure to furnish the license, and it was unimportant that the officers of the law did not interfere with his pursuit of the occupation. The testimony was sufficient to support the judgment of the court.
All of appellant's assignments of error are overruled and the judgment is affirmed.
Affirmed.